POLEN, Judge.
David Ragatz pled guilty to grand theft of boat parts. He was placed on three years probation and ordered to pay restitution. Ragatz appeals the trial court’s determination of the amount of $7,267.49 as restitution, as well as the trial court’s decision to have the probation officer determine his ability to pay the restitution. We affirm and write only to clarify that under normal circumstances it is error for the trial court to delegate to probation its responsibility to determine the defendant’s ability to pay. See Strickland v. State, 610 So.2d 705 (Fla. 4th DCA 1992) (trial court erred by delegating to probation its responsibility to determine defendant’s ability to pay and determine the amount of monthly payments). However, at bar any such error was invited as defense counsel specifically asked for probation “to do an ability to pay.” See Buggs v. State, 640 So.2d 90 (Fla.1st DCA 1994) (party may not make or invite error at trial and then take advantage of the error on appeal).
AFFIRMED.
GLICKSTEIN and WARNER, JJ., concur.